PER CURIAM.
During recent civil disorders in Fort Pierce, the defendant was observed by a police officer while defendant was engaged in breaking the glass door of a store. He was tried and found guilty of breaking and entering with intent to commit a misdemeanor. He appeals and challenges, among other things, the sufficiency of the evidence and the propriety of certain prosecution tactics. We have examined the record and considered the briefs and arguments of counsel and are of the opinion that no reversible error has been made to appear and that the judgment should be affirmed.
Affirmed.
WALDEN and REED, JJ., concur.
McCAIN, J., dissents, with opinion.